DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.This action is responsive to the communication filed on October 26, 2021. At this time, claims 1-20 are pending and addressed below.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Objections
1.Claims 4, 11 are objected to because of the following informalities: As to claims 4 and 11, these claims recite the word “ if”. It is not clear that the statement after that word is part of the limitation.  Appropriate correction is required.  
                                                       Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.
A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998}; in re Goodman. 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); in re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1885): In re Van Qmum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982): In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970): and in re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer In compliance with 37 CFR 1,321 (c) or 1,321 (d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement.
Effective January 1, 1984, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1, 8 and 14 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 6 and 12 of US Patent number 11176281. The conflicting claims are not identical, they are not patentably distinct from each other because the current application contains claims that are broader in scope than the claims of the patent number 11176281 and are anticipated by the claims 1, 6 and 12.     
This is a non- provisional double patenting rejection since the conflicting claims have in fact been patented.  

                                          Claims Comparison Table
Application Number
17/511,301
Patent Number
11176281
1. An apparatus comprising: a reconfigurable hardware platform comprising a plurality of processors; and a security manager configured to assign some of the plurality of processors to a first cluster and others of the plurality of processors to a second cluster, wherein the first cluster is configured to implement a first security protocol and the second cluster is configured to implement a second security protocol, the security manager further configured to examine an incoming data stream and assign the data stream to the first or the second cluster based on a type of the data, and further configured to reassign processors between the first cluster and the second cluster. 
1. An apparatus comprising: a plurality of clusters of processing elements, including a first cluster of hardware processors and a second cluster of hardware processors; and a controller configured to control the first cluster of hardware processors to implement a first security protocol and the second cluster of hardware processors to implement a second security protocol, the controller further configured to examine an incoming data stream and provide the incoming data stream to the first cluster of hardware processors when the incoming data stream is of a first type associated with the first security protocol and provide the incoming data stream to the second cluster of hardware processors when the incoming data stream is of a second type associated with the second security protocol, wherein the controller is further configured to detect an amount of time to process the incoming data stream using the first security protocol, wherein the controller is further configured to, responsive to the amount of time being greater than a threshold time, increase a number of hardware processors included in the first cluster of hardware processors by reconfiguring ones of the hardware processors in the second cluster of hardware processors to implement the first security protocol. 


8. A method comprising: receiving, with a plurality of processors of a reconfigurable hardware platform, a data stream; assigning, with a security manager, some of the plurality of processors to a first cluster and others of the plurality of processors to a second cluster; implementing a first security protocol with the first cluster and a second security protocol with the second cluster; routing the data stream to the first cluster or the second cluster based on a type of the data; and reassigning some of the plurality of processors between the first cluster and the second cluster. 
6. A method comprising: receiving, by a plurality of clusters of processing elements, a first data stream of a first type associated with a first security protocol and a second data stream of a second type associated with a second security protocol, each cluster of the plurality of clusters including a respective plurality of processing elements; controlling, by a security manager coupled to the plurality of clusters, a first plurality of processing elements in a first cluster to encrypt the first data stream of the first type based on the first security protocol, and a second plurality of processing elements to encrypt the second data stream of the second type based on the second security protocol, including controlling a relative number of processing elements included in the first cluster and the second cluster; detecting a processing time for encrypting the first data stream exceeding a threshold time, and allocating additional processing elements to the first cluster responsive to the detecting by reconfiguring ones of the processing elements in the second cluster to encrypt the first data stream of the first type based on the first security protocol. 
14. An apparatus comprising: a reconfigurable hardware platform configured to receive a plurality of data streams, the reconfigurable hardware platform comprising a plurality of processors each assigned to one of a plurality of processor clusters; a security manager configured to assign each of the plurality of data streams to one of the plurality of processing clusters, wherein each of the plurality of processing clusters is configured to implement a respective security protocol, and wherein the security manager is configured to dynamically adjust a number of the plurality of processors in one or more of the plurality of processor clusters based on processing the plurality of data streams.

12. An apparatus comprising: a controller that comprises a security manager; and a plurality of hardware processors coupled with the controller and configured to receive first data and second data, the security manager configured to: determine that the first data is of a first type associated with a first encryption technique, and determine the second data is of a second type associated with a second encryption technique; control a first number of the hardware processors to encrypt the first data in accordance with the first encryption technique based on the first type, and after the first data is being encrypted, reconfigure at least some of the first plurality of hardware processors to encrypt the second data in accordance with the second encryption technique based on the second type, detect an amount of time to process the first data using the first encryption technique, and responsive to the amount of time being greater than a threshold time, increase the first number of the hardware processors by reconfiguring at least some of the first plurality of hardware processors encrypting the second data to encrypt the first data. 





 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-5, 7-9, 11-17 and 19-20   are rejected under 35 U.S.C 103 as being unpatentable over Abali, US pat. No 20160085721(IDS submitted, 10/26/2021) in view of Killadi, US pat. No 20200073769.   
Claims 1, 8, 14.  Abali discloses an apparatus (See abstract; a processor array manager of the reconfigurable array processor receives an input data stream for pattern matching and generates a tokenized input data stream from the input data stream. A different portion of the tokenized input data stream is provided to each of a plurality of processing elements of the reconfigurable array processor.) comprising: a reconfigurable hardware platform comprising a plurality of processors; (See [0021]; the reconfigurable array processor 200 includes 16 processing elements (PE) 202, a processor array manager 212, and an interconnect bus 214. A subset of the processing elements may be grouped together to form a processing element cluster ("PE cluster"). In FIG. 2, dashed lines are used to represent the group of processing elements that belong to the same PE cluster. In FIG. 2, the processing elements of the reconfigurable array processor 200 are divided into four PE clusters 204, 206, 208, and 210, each PE cluster including four processing elements. For example, processing elements 202A, 202B, 202C, and 202D are part of the PE cluster 204. In one implementation, the processing elements within a PE cluster may be "fully interconnected" with each other.) and a security manager configured to assign some of the plurality of processors to a first cluster and others of the plurality of processors to a second cluster, (See Abali, [0018]; the processor array manager can tokenize an input data stream and provide different portions of the tokenized input data stream to each processing element. Each processing element can execute pattern matching operations on the corresponding portion of the tokenized input data stream and generate a result that indicates whether the portion of the tokenized input data stream matches a reference pattern. The processor array manager can combine individual results received from each processing element to determine whether the input data stream includes a reference pattern. In one example, the reconfigurable array processor may search for sensitive data in an input data stream for cybersecurity. The reconfigurable array processor may execute pattern matching operations to determine whether an application is using sensitive data and if so, to take appropriate measures (e.g., determine whether the application is authorized to use the data, implementing additional levels of encryption, etc.).) wherein the first cluster is configured to implement a first security protocol and the second cluster is configured to implement a second security protocol, the security manager further configured to examine an incoming data stream and assign the data stream to the first or the second cluster based on a type of the data, (See Abali, [0061-0062]; each segment (e.g., byte) of the input data stream may be compared against a plurality of tokens. An appropriate token may be selected for a segment of the input data stream depending on the data type or value of the segment of the input data stream. For example, four bytes "4ab&" of the input data stream may be converted into tokenized input data stream "numeric, alpha, alpha, symbol." As another example, three bytes "USA" of the input data stream may be converted into a tokenized input data stream, "token_1, token_2, token_3." Operations for generating the tokenized input data stream are further described above with reference to FIG. 5. The flow continues at block 706. [0062] A different portion of the tokenized input data stream is provided to each of a plurality of processing elements of the reconfigurable array processor (block 706). A sliding window with a suitable stride may be implemented to select a different portion of the tokenized input data stream and provide the selected portion to one of the processing elements. For example, for a sliding window with a stride of 1-byte, a first tokenized input data quadword including bytes 0-15 may be provided to a first processing element of the reconfigurable array processor; a second tokenized input data quadword including bytes 1-16 may be provided to a second processing element; and so on. The flow continues at block 708.)  Abali does not appear to explicitly disclose and further configured to reassign processors between the first cluster and the second cluster. However, Killadi discloses and further configured to reassign processors between the first cluster and the second cluster. (See Killadi, [0015]; reassignment (e.g., reassignment controllers, APs, and/or user devices) can be performed via updating a cluster table that stores information associated with how components (e.g., user devices, APs, and/or controllers) of the controller cluster are connected to each other. For example, reassigning Aps and/or user devices may include updating the information stored in the cluster table to reflect changes within connections among the components of the controller cluster.  The cluster table can be stored in one of controllers (e.g., controllers 104) that takes a leader position for the controllers.) Abali and Killadi are analogous art because they are from the same field of endeavor which is hardware platform. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Abali with the teaching of Killadi to include a controller cluster can be a combination of multiple managed devices working together to provide availability to a number of client devices and provide continuity when a failover occurs. (See Killadi, [0001])
2. The combination of Abali and Killadi discloses the apparatus of claim 1, wherein the security manager is configured to determine an amount of time used to process the data stream with the assigned one of the first or the second cluster, (See Abali, [0057]) and further configured to change a number of processors in the assigned one of the first or the second cluster by reassigning processors from the other of the first or the second cluster. (See Killadi, [0015]; reassignment (e.g., reassignment controllers, APs, and/or user devices) can be performed via updating a cluster table that stores information associated with how components (e.g., user devices, APs, and/or controllers) of the controller cluster are connected to each other. For example, reassigning Aps and/or user devices may include updating the information stored in the cluster table to reflect changes within connections among the components of the controller cluster.  The cluster table can be stored in one of controllers (e.g., controllers 104) that takes a leader position for the controllers.)
Abali and Killadi are analogous art because they are from the same field of endeavor which is hardware platform. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Abali with the teaching of Killadi to include a controller cluster can be a combination of multiple managed devices working together to provide availability to a number of client devices and provide continuity when a failover occurs. (See Killadi, [0001])
4. The combination of Abali and Killadi discloses the apparatus of claim 1, wherein the security manager is configured to determine a type of the data stream and assign the data stream to the first cluster if the data stream is a first type and assign the data stream to the second cluster if the data stream is a second type. (See Abali, [0061-0062]) 
5. The combination of Abali and Killadi discloses the apparatus of claim 1, wherein the security manager is configured to reassign processors by loading selected processors with instructions associated with the first security protocol or the second security protocol. (See Killadi, [0015])
Abali and Killadi are analogous art because they are from the same field of endeavor which is hardware platform. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Abali with the teaching of Killadi to include a controller cluster can be a combination of multiple managed devices working together to provide availability to a number of client devices and provide continuity when a failover occurs. (See Killadi, [0001])
7. The combination of Abali and Killadi discloses the apparatus of claim 1, wherein the security manager is configured to update the first cluster but not the second cluster. (See Abali, [0015])
9. The combination of Abali and Killadi discloses the method of claim 8, further comprising: determining an amount of time used to process the data stream with the assigned one of the first or the second cluster; (See Abali, [0057]) and changing a number of processors in the assigned one of the first or the second cluster by reassigning processors from the other of the first or the second cluster. (See Killadi, [0015]; reassignment (e.g., reassignment controllers, APs, and/or user devices) can be performed via updating a cluster table that stores information associated with how components (e.g., user devices, APs, and/or controllers) of the controller cluster are connected to each other. For example, reassigning Aps and/or user devices may include updating the information stored in the cluster table to reflect changes within connections among the components of the controller cluster.  The cluster table can be stored in one of controllers (e.g., controllers 104) that takes a leader position for the controllers.)
Abali and Killadi are analogous art because they are from the same field of endeavor which is hardware platform. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Abali with the teaching of Killadi to include a controller cluster can be a combination of multiple managed devices working together to provide availability to a number of client devices and provide continuity when a failover occurs. (See Killadi, [0001])
11. As to claim 11, the claim is rejected under the same rationale as claim 4. See he rejection of claim 4 above.   
12. As to claim 12, the claim is rejected under the same rationale as claim 7. See the rejection of claim 7 above.     
13. As to claim 13, the claim is rejected under the same rationale as claim 5. See the rejection of claim 5 above.          
15. The combination of Abali and Killadi discloses the apparatus of claim 14, wherein the security manager is further configured to assign a first data stream of the plurality of data streams to a first cluster of the plurality of processing clusters, (See Abali, [0061-0062]) and reassign some of the plurality of processors not in the first cluster to process at least a portion of the first data stream. (See Killadi, [0015])
Abali and Killadi are analogous art because they are from the same field of endeavor which is hardware platform. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Abali with the teaching of Killadi to include a controller cluster can be a combination of multiple managed devices working together to provide availability to a number of client devices and provide continuity when a failover occurs. (See Killadi, [0001])
16. The combination of Abali and Killadi discloses the apparatus of claim 14, wherein the plurality of data streams are accessed, rearranged, and managed on single device. (See Abali, [0060])
17. The combination of Abali and Killadi discloses the apparatus of claim 14, wherein the security manager is configured to update some, but not all of the plurality of processor clusters. (See Abali, [0015])
19. The combination of Abali and Killadi discloses the apparatus of claim 14, wherein the security manager is configured to dynamically reassign unused ones of the plurality of processors to ones of the plurality of processing clusters which are close to capacity. (See Killadi, [0015]) Abali and Killadi are analogous art because they are from the same field of endeavor which is hardware platform. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Abali with the teaching of Killadi to include a controller cluster can be a combination of multiple managed devices working together to provide availability to a number of client devices and provide continuity when a failover occurs. (See Killadi, [0001])
20. The combination of Abali and Killadi discloses the apparatus of claim 14, wherein the security manager is configured to determine a type of each of the plurality of data streams and assign the plurality of data streams to the plurality of processing clusters based on the security protocol associated with the type of the data stream.(See Abali, [0060-0061])
Claims 3, 10, 18 are rejected under 35 U.S.C 103 as being unpatentable over Abali, US pat. No 20160085721 in view of Killadi, US pat. No 20200073769 in further view of Bozak, US pat. No 7644137.   
The combination of Abali and Killadi discloses the apparatus of claim 1, wherein the security manage is configured to [[determine a load on the first cluster and a load on the second cluster]] and reassign processors from the second cluster to the first cluster when the load on the first security protocol is greater than a load on the second security protocol. (See Killadi, [0015]) The combination of Abali and Killadi does not disclose determine a load on the first cluster and a load on the second cluster. However, Bozak discloses determine a load on the first cluster and a load on the second cluster. (See Bozak, Col 2, lines 61-62) Abali, Killadi and Bozak are analogous art because they are from the same field of endeavor which is hardware platform. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Abali and Killadi with the teaching of Bozak to include the workload balancing because e more work can be done in the same amount of time. 
10. As to claim 10, the claim is rejected under the same rationale as claim 3. See the rejection of claim 3 above.   
18. The combination of Abali and Killadi does not disclose the apparatus of claim 14, wherein the security manager is configured selectively restrict results from one of the plurality of clusters from being shared with others of the plurality of clusters. However, Bozak discloses wherein the security manager is configured selectively restrict results from one of the plurality of clusters from being shared with others of the plurality of clusters. (See Bozak, fig 4) Abali, Killadi and Bozak are analogous art because they are from the same field of endeavor which is hardware platform. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Abali and Killadi with the teaching of Bozak to include the workload balancing because e more work can be done in the same amount of time. 
Claim 6 is rejected under 35 U.S.C as being unpatentable over Abali, US pat. No 20160085721 in view of Killadi, US pat. No 20200073769 in further view of Thota, US pat. No 20150379278 (IDS submitted, 10/26/2021). 
6. The combination of Abali and Killadi does not disclose the apparatus of claim 1, wherein the first security protocol includes a first type of encryption and the second security protocol includes a second type of encryption. However, Thota discloses wherein the first security protocol includes a first type of encryption and the second security protocol includes a second type of encryption. (See Thota, [0118]) Abali, Killadi and Thota are analogous art because they are from the same field of endeavor which is  hardware platform. It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Abali and Killadi with the teaching of Thota to include encryption of different flow because it would have allowed secure transfer of data. 
                                                       Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lee Janghwan, US20220343210 “System and method for reassignment clustering for defect visibility regression”. 
Ash, US7761680  “Copying data from a first cluster to a second cluster to reassign storage areas from the first cluster to the second cluster”. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSNEL JEUDY whose telephone number is (571)270-7476. The examiner can normally be reached M-F 10:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arani T Taghi can be reached on (571)272-3787. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
Date: 11/30/2022
/JOSNEL JEUDY/Primary Examiner, Art Unit 2438